Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 1 of 7 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 JERI REID,

                           Plaintiff,                                     3:21-CV-23-DJH
                                                        Civil Action No. _______________
 v.

 UNUM LIFE INSURANCE                                               COMPLAINT
 COMPANY of AMERICA,

                           Defendant.


                                            Introduction

        1.      This complaint seeks legal and equitable damages arising from and relating to a

long-term disability policy insured by Defendant.

        2.      The headings contained in this complaint are intended only to assist in reviewing

the statements and allegations contained herein. To avoid the unnecessary repetition in each

section, Plaintiff hereby affirms and incorporates each paragraph in each section of this

complaint as though fully set forth therein.

        3.      The factual allegations found in this complaint are not exhaustive, and are

presented throughout this complaint so as to provide the requisite notice of the basis for

Plaintiff’s allegations.

                                        Jurisdiction & Venue

        4.      This Court has subject matter jurisdiction over the claims asserted in this action

for monetary and equitable relief under Federal Question Jurisdiction pursuant to 28 U.S.C. §

1331 and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(e)(1) and § 1132(f).

        5.      Venue is appropriate in the United States District Court for the Western District
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 2 of 7 PageID #: 2




of Kentucky pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391.

                                              Parties

       6.      Plaintiff Jeri Reid (“Dr. Reid”) is a citizen of the United States, a resident of the

Commonwealth of Kentucky, and an insured participant under the long-term disability insurance

policy (“Policy”) at issue in this lawsuit.

       7.      Defendant Unum Life Insurance Company of America (“Unum”) is the insurer of

the Policy at issue in this lawsuit. Unum does business as an admitted insurer, and can be

regularly found operating, within the Commonwealth of Kentucky.

                                               Facts

       8.      Dr. Reid is insured under a long-term disability insurance policy issued by Unum.

       9.      Dr. Reid ceased work in March 2020 because of the physical limitations resulting

from her disabling conditions and corresponding treatment regimen. Subsequent to ceasing

work, Dr. Reid has remained continuously disabled and unable to perform the duties necessary to

engage in either her prior employment or any gainful employment.

       10.     Unum agreed Dr. Reid was disabled and provided her with short-term disability

benefits through September 2020.

       11.     In a letter dated October 21, 2020, Unum notified Dr. Reid that her long-term

disability benefits under the Policy had been denied.

       12.     At the time Unum denied her long-term disability benefits, Dr. Reid’s disabling

conditions had not improved and her corresponding treatment regimen had not changed.

       13.     The denial of Dr. Reid’s disability benefits was flawed and failed to strictly

adhere to the ERISA claim regulations for a number of reasons, including, inter alia:

                  Failing to establish and maintain reasonable procedures governing the
                   filing of benefit claims, notification of benefit determinations, and
                   appeal of adverse benefit determinations.

                                                -2-
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 3 of 7 PageID #: 3




              Failing to provide a claim process that is conducted by an appropriate
               named fiduciary of the plan.

              Utilizing claim procedures that unduly inhibit or hamper the initiation
               or processing of a claim for benefits.

              Utilizing claim procedures that do not contain administrative processes
               and safeguards designed to ensure and to verify that benefit claim
               determinations are made in accordance with governing plan
               documents.

              Utilizing claim procedures that do not ensure that all claims and
               appeals for disability benefits are adjudicated in a manner designed to
               ensure the independence and impartiality of the persons involved in
               making the decision.

              Failing to notify the claimant, in accordance of the plan’s adverse
               benefit determination within a reasonable period of time, but not later
               than 45 days after receipt of the claim by the plan.

              Failing to notify the claimant prior to the expiration of the initial 45-
               day period of the circumstances requiring an extension of time and the
               date by which the plan expects to render a decision.

              Failing to provide a notice of extension that specifically explains the
               standards on which entitlement to a benefit is based, the unresolved
               issues that prevent a decision on the claim, and the additional
               information needed to resolve those issues.

              Failing to provide a written notification of an adverse benefit
               determination that provides a description of any additional material or
               information necessary for the claimant to perfect the claim and an
               explanation of why such material or information is necessary.

              Failing to provide a written notification of an adverse benefit
               determination that provides an explanation of the basis for disagreeing
               with or not following the views presented by the claimant to the plan
               of health care professionals treating the claimant and vocational
               professionals who evaluated the claimant.

              Failing to provide a written notification of an adverse benefit
               determination that provides an explanation of the basis for disagreeing
               with or not following a disability determination regarding the claimant
               presented by the claimant to the plan made by the Social Security
               Administration.

              Failing to provide a written notification of an adverse benefit

                                           -3-
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 4 of 7 PageID #: 4




                   determination that provides an explanation of the specific internal
                   rules, guidelines, protocols, standards, or other similar criteria of the
                   plan relied upon in making the adverse determination or, alternatively,
                   a statement that such rules, guidelines, protocols, standards or other
                   similar criteria of the plan do not exist.

                  Failing to provide a written notification of an adverse benefit
                   determination that contains a statement that the claimant is entitled to
                   receive, upon request and free of charge, reasonable access to, and
                   copies of, all documents, records, and other information relevant to the
                   claimant’s claim for benefits.

                  Failing to provide an appeal process that does not afford deference to
                   the initial adverse benefit determination.

                  Failing to provide an appeal process that is conducted by an
                   appropriate named fiduciary of the plan who is neither the individual
                   who made the adverse benefit determination that is the subject of the
                   appeal, nor the subordinate of such individual

                  Failing to consult with a health care professional who has appropriate
                   training and experience in the field of medicine involved in the
                   medical judgment.

                  Failing to provide for the identification of medical or vocational
                   experts whose advice was obtained on behalf of the plan in connection
                   with a claimant’s adverse benefit determination, without regard to
                   whether the advice was relied upon in making the benefit
                   determination.

       14.     In administering Dr. Reid’s claims, as the denial letter makes clear, Unum

actively sought to deny her long-term disability benefits.

       15.     Unum’s decision to deny Dr. Reid’s long-term disability benefits was made by

Michelle Smithson (Ms. Smithson).

       16.     Ms. Smithson is not an Unum employee.

       17.     Unum does not have any employees.

       18.     Ms. Smithson is employed by Unum Group, a separate legal entity from Unum.

       19.     Pursuant to a written agreement with Unum, Unum Group administers claims

under the Policies including issuing claim approvals and denials.

                                               -4-
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 5 of 7 PageID #: 5




       20.     Unum Group claim decisions are not reviewed by Unum.

       21.     Dr. Reid has met and continues to meet the requirements of the Policy necessary

to continue receiving disability benefits.

       22.     At all times relative hereto, Unum has been operating under an inherent and

structural conflict of interest because any disability benefits provided to Dr. Reid are paid from

Unum’s own assets with each payment depleting those same assets.

       23.     Unum’s corporate culture pressures claims personnel to deny or terminate claims

to reduce disability benefits it must provide.

       24.     Employees who save Unum money by terminating or denying claims are more

likely to be rewarded (e.g., with favorable employment reviews, promotions, raises, and bonuses)

compared with those who do not.

       25.     Based on Unum’s failure to strictly adhere to the ERISA claim regulations (see

supra), Dr. Reid is deemed to have exhausted her administrative remedies and is entitled to

pursue the relief requested herein.1

       26.     Unum’s failure to strictly adhere to the ERISA claim regulations was not de

minimis, but represents a pattern and practice of violating the claim regulations.

       27.     Unum’s failure to strictly adhere to the ERISA claim regulations both prejudiced

and harmed Dr. Reid.

       28.     Dr. Reid requested a written explanation from Unum for its violations of the




1
    See 29 CFR 2560.503-1(l)(2)(i) (“In the case of a claim for disability benefits, if the plan
fails to strictly adhere to all the requirements of this section with respect to a claim, the claimant
is deemed to have exhausted the administrative remedies available under the plan…Accordingly,
the claimant is entitled to pursue any available remedies under section 502(a) of the Act on the
basis that the plan has failed to provide a reasonable claims procedure that would yield a decision
on the merits of the claim.”).
                                                 -5-
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 6 of 7 PageID #: 6




ERISA claim regulations and why her administrative remedies should not be deemed exhausted.

       29.     Unum declined to provide the required explanation and instead instructed Dr.

Reid to file an appeal.

       30.     Dr. Reid’s complaint is timely and is not otherwise time barred.

       31.     The Policy does not confer discretion on Unum.

       32.     The Policy does not permit Unum to delegate any discretion to Unum Group, or

any other entity.

                                               Claims

A.     Breach of Contract

       33.     The Policy constitutes a written contract.

       34.     Unum breached the terms of the Policy by, among other things, improperly

denying Dr. Reid’s long-term disability benefits.

       35.     Unum’s breach damaged Dr. Reid, not only in the loss of her long-term disability

benefits, but also in the loss of earnings on the unpaid benefits, the loss of opportunity, and

attorneys’ fees and costs incurred.

       36.     29 U.S.C. §§1132(a) is the enforcement mechanism permitting Dr. Reid to

enforce the contractual terms of the Policy, to receive reinstatement and payment of past-due

disability benefits, to obtain declaratory relief, and to obtain other appropriate equitable relief

including, but not limited to, surcharge, make-whole relief, and disgorgement.

B.     Attorneys’ Fees & Costs

       37.     As a result of Unum’s improper conduct, Dr. Reid has incurred attorneys’ fees

and costs.

       38.     29 U.S.C. §1132(g) is the enforcement mechanism permitting Dr. Reid to recover

her reasonable attorneys’ fees and costs.

                                                 -6-
Case 3:21-cv-00023-DJH-RSE Document 1 Filed 01/12/21 Page 7 of 7 PageID #: 7




                                         Prayer for Relief

       39.     Dr. Reid requests the Court enter judgment in her favor and against Unum on all

claims asserted herein, to include legal and equitable relief as appropriate.

       40.     Dr. Reid requests the Court award reasonable attorneys’ fees and costs.

       41.     Dr. Reid requests the Court award pre- and post-judgment interest at the greater of

the prime rate, the policy rate, or the rate earned by Unum on the unpaid benefits.

       42.     Dr. Reid requests the Court award any and all other legal or equitable relief to

which she may be entitled.

       43.     Dr. Reid requests leave to amend her claims when and as necessary to ensure she

receives substantial justice.

       44.     Dr. Reid requests the Court deem her pleadings to confirm to the evidence.

                                         **********

       Dated: January 12, 2021                        Respectfully submitted,

                                                      s/ Andrew M. Grabhorn

                                                      Grabhorn Law | Insured Rights®
                                                      Michael D. Grabhorn
                                                      m.grabhorn@grabhornlaw.com
                                                      Andrew M. Grabhorn
                                                      a.grabhorn@grabhornlaw.com
                                                      2525 Nelson Miller Parkway, Suite 107
                                                      Louisville, KY 40223
                                                      p: (502) 244-9331
                                                      f: (502) 244-9334

                                                      Counsel for Plaintiff Jeri Reid




                                                -7-
